SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* ANCHOR BANCORP (Name of Issuer) Common Stock, par value $0.01 per share (Title of class of securities) (CUSIP number) February 15, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) x Rule 13d-1(c) ¨ Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on Following Pages Page 1 CUSIP No. 13G Page 2 1 NAME OF REPORTING PERSONS: SC FUNDAMENTAL VALUE FUND, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [x] (b) [_] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER: 6 SHARED VOTING POWER: 0 7 SOLE DISPOSITIVE POWER: 8 SHARED DISPOSITIVE POWER: 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 2.65% 12 TYPE OF REPORTING PERSON: PN CUSIP No. 13G Page 3 1 NAME OF REPORTING PERSONS: SC FUNDAMENTAL LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [x] (b) [_] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER: 0 6 SHARED VOTING POWER: 7 SOLE DISPOSITIVE POWER: 0 8 SHARED DISPOSITIVE POWER: 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 2.65% 12 TYPE OF REPORTING PERSON: OO CUSIP No. 13G Page 4 1 NAME OF REPORTING PERSONS: SC FUNDAMENTAL VALUE BVI, LTD. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [x] (b) [_] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: British Virgin Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER: 6 SHARED VOTING POWER: 0 7 SOLE DISPOSITIVE POWER: 8 SHARED DISPOSITIVE POWER: 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 2.55% 12 TYPE OF REPORTING PERSON: CO CUSIP No. 13G Page 5 1 NAME OF REPORTING PERSONS: SC-BVI PARTNERS 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [x] (b) [_] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER: 0 6 SHARED VOTING POWER: 7 SOLE DISPOSITIVE POWER: 0 8 SHARED DISPOSITIVE POWER: 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 2.55% 12 TYPE OF REPORTING PERSON: PN CUSIP No. 13G Page 6 1 NAME OF REPORTING PERSONS: PMC-BVI, INC. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [x] (b) [_] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER: 0 6 SHARED VOTING POWER: 7 SOLE DISPOSITIVE POWER: 0 8 SHARED DISPOSITIVE POWER: 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 2.55% 12 TYPE OF REPORTING PERSON: CO CUSIP No. 13G Page 7 1 NAME OF REPORTING PERSONS: SC FUNDAMENTAL BVI, INC. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [x] (b) [_] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER: 0 6 SHARED VOTING POWER: 7 SOLE DISPOSITIVE POWER: 0 8 SHARED DISPOSITIVE POWER: 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 2.55% 12 TYPE OF REPORTING PERSON: CO CUSIP No. 13G Page 8 1 NAME OF REPORTING PERSONS: PETER M. COLLERY 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [x] (b) [_] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER: 0 6 SHARED VOTING POWER: 7 SOLE DISPOSITIVE POWER: 0 8 SHARED DISPOSITIVE POWER: 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 5.2% 12 TYPE OF REPORTING PERSON: IN CUSIP No. 13G Page 9 1 NAME OF REPORTING PERSONS: NEIL H. KOFFLER 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [x] (b) [_] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER: 0 6 SHARED VOTING POWER: 7 SOLE DISPOSITIVE POWER: 0 8 SHARED DISPOSITIVE POWER: 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 5.2% 12 TYPE OF REPORTING PERSON: IN CUSIP No. 13G Page 10 1 NAME OF REPORTING PERSONS: JOHN T. BIRD 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [x] (b) [_] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER: 0 6 SHARED VOTING POWER: 7 SOLE DISPOSITIVE POWER: 0 8 SHARED DISPOSITIVE POWER: 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 5.2% 12 TYPE OF REPORTING PERSON: IN CUSIP No. 13G Page 11 1 NAME OF REPORTING PERSONS: DAVID A. HURWITZ 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [x] (b) [_] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER: 0 6 SHARED VOTING POWER: 7 SOLE DISPOSITIVE POWER: 0 8 SHARED DISPOSITIVE POWER: 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 5.2% 12 TYPE OF REPORTING PERSON: IN Item 1(a) Name of Issuer: Anchor Bancorp (the “Issuer”). Item 1(b)Address of Issuer’s Principal Executive Offices: The address of the principal executive offices of the Issuer is 601 Woodland Square Loop,SE, Lacey, Washington98530. Item 2(a)Name of Persons Filing: (i) SC Fundamental Value Fund, L.P. (ii) SC Fundamental LLC (iii) SC Fundamental Value BVI, Ltd. (iv) SC-BVI Partners (v) PMC-BVI, Inc. (vi) SC Fundamental BVI, Inc. (vii) Peter M. Collery (viii) Neil H. Koffler (ix) John T. Bird and (x) David A. Hurwitz (collectively, the “Reporting Persons”) Item 2(b)Address of Principal Business Office or, if None, Residence: The principal business office of each of SC Fundamental Value Fund, L.P., SC Fundamental LLC, SC-BVI Partners, PMC-BVI, Inc., SC Fundamental BVI, Inc., Peter M. Collery, Neil H. Koffler, John T. Bird and David A. Hurwitz is 747 Third Avenue, 27th Floor, New York, New York 10017. The principal business office of SC Fundamental Value BVI, Ltd. is c/o MadisonGrey Fund Services (Cayman) Ltd., P.O. Box 10290, Grand Cayman KY1-1003, Cayman Islands.(Overnight Delivery Address: Ground Floor, Windward 1, Regatta Office Park, West Bay Road, Grand Cayman). Item 2(c)Citizenship: Information regarding the citizenship or place of organization of the Reporting Persons is incorporated herein by reference from Row (4) of their respective cover page to this Schedule 13G. Item 2(d)Title of class of securities: Common Stock, par value $0.01 per share. Item 2(e)CUSIP No.: Item 3 If This Statement Is Filed Pursuant To Rule 13d-1(b), Or 13d-2(b) Or (c), Check Whether The Person Filing Is: Page 12 (a) ¨ Broker or dealer registered under Section 15 of the Exchange Act; (b) ¨ Bank as defined in Section 3(a)(6) of the Exchange Act; (c) ¨ Insurance company as defined in Section 3(a)(19) of the Exchange Act; (d) ¨ Investment company registered under Section 8 of the Investment Company Act; (e) ¨ An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) ¨ An Employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F); (g) ¨ A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G); (h) ¨ A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act; (i) ¨ A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act; (j) ¨ A non-U.S. institution in accordance with Rule 13d–1(b)(1)(ii)(J); (k) ¨ Group, in accordance with Rule 13d–1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with Rule 13d–1(b)(1)(ii)(J), please specify the type of institution: Item 4Ownership (a)Amount beneficially owned: The responses of the Reporting Persons to Row (9) of the cover pages of this Schedule 13G are incorporated herein by reference. (b)Percent of class: The responses of the Reporting Persons to Row (11) of the cover pages of this Schedule 13G are incorporated herein by reference.The percentage ownership of each of the Reporting Persons is based on 2,550,000,shares of Common Stock outstanding as of February 6, 2012, as reported by the Issuer in its Quarterly Report on Form 10-Q for the quarterly period ended December 31, 2011 filed with the Securities and Exchange Commission on February 6, 2012.As of February 15, 2012, the Reporting Persons beneficially owned in the aggregate 132,621 shares of Common Stock, representing approximately 5.2% of the shares of Common Stock outstanding (based on the number of shares outstanding as of February 6, 2012, as reported by the Issuer in its Quarterly Report on Form 10-Q for the quarterly period ended December 31, 2011 filed with the Securities and Exchange Commission on February 6, 2012). (c)The responses of the Reporting Persons to Rows (5) through (8) of the cover pages of this Schedule 13G are incorporated herein by reference. Page 13 Item 5Ownership Of Five Percent Or Less Of A Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of Securities, check the following||. Item 6 Ownership Of More Than Five Percent On Behalf Of Another Person Not applicable. Item 7 Identification And Classification Of The Subsidiary Which Acquired The Security Being Reported On By The Parent Holding Company Or Control Person Not applicable. Item 8Identification And Classification Of Members Of The Group See Exhibit No. 2 hereto. Item 9Notice Of Dissolution Of Group Not applicable. Item 10Certification (a)Not applicable. (b)Not applicable. (c)By signing below, each of the undersigned certifies that, to the best of his or its knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. [The remainder of this page intentionally left blank.] Page 14 SIGNATURE After reasonable inquiry and to the best of our knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete and correct. Date: February 22, 2012 SC FUNDAMENTAL VALUE FUND, L.P. By: SC Fundamental LLC, as General Partner By: /s/Neil H. Koffler Neil H. Koffler, Member SC FUNDAMENTAL LLC By: /s/Neil H. Koffler Neil H. Koffler, Member SC FUNDAMENTAL VALUE BVI, LTD. By: SC Fundamental BVI, Inc., as managing general partner of investment manager By: /s/Neil H. Koffler Neil H. Koffler, Vice President SC-BVI PARTNERS By: SC Fundamental BVI, Inc., as managing general partner By: /s/Neil H. Koffler Neil H. Koffler, Vice President PMC-BVI, INC. By: /s/Neil H. Koffler Neil H. Koffler, Secretary Page 15 SC FUNDAMENTAL BVI, INC. By: /s/Neil H. Koffler Neil H. Koffler, Vice President /s/Neil H. Koffler Neil H. Koffler as Attorney-in-Fact for Peter M. Collery (1) /s/Neil H. Koffler Neil H. Koffler /s/Neil H. Koffler Neil H. Koffler as Attorney-in-Fact for John T. Bird (2) /s/Neil H. Koffler Neil H. Koffler as Attorney-in-Fact for David A. Hurwitz (3) Executed by Neil H. Koffler as Attorney-in-Fact for Peter M. Collery.The Power of Attorney for Mr. Collery is attached as Exhibit 3 to the Amendment No. 3 to the Statement on Schedule 13G with respect to the Common Stock of BFC Financial Corporation, filed on February 12, 2010, and is incorporated herein by reference. Executed by Neil H. Koffler as Attorney-in-Fact for John T. Bird.The Power of Attorney for Mr. Bird is attached as Exhibit 3 to the Statement on Schedule 13G with respect to the Common Stock of First Financial Northwest Inc., filed on September 14, 2011, and is incorporated herein by reference. Executed by Neil H. Koffler as Attorney-in-Fact for David A. Hurwitz. The Power of Attorney for Mr. Hurwitz is attached as Exhibit 4 to the Statement on Schedule 13G with respect to the Common Stock of First Financial Northwest Inc., filed on September 14, 2011, and is incorporated herein by reference. Page 16 EXHIBIT INDEX Exhibit No. Document 1 Joint Filing Agreement, dated February 22, 2012, among SC Fundamental Value Fund, L.P., SC Fundamental LLC, SC Fundamental Value BVI, Ltd., SC-BVI Partners, PMC-BVI, Inc., SC Fundamental BVI, Inc., Peter M. Collery, Neil H. Koffler, John T. Bird and David A. Hurwitz, to file this joint statement on Schedule 13G. 2 Identity of Members of Group Page 17
